                  Case 19-12122-MFW              Doc 1036        Filed 03/09/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    FOREVER 21, INC., et al.,1                                      )   Case No. 19-12122 (MFW)
                                                                    )
                                      Debtors.                      )   (Jointly Administered)
                                                                    )   Ref. Docket No. 939

       CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED)
REGARDING FOURTH MONTHLY FEE STATEMENT OF KIRKLAND & ELLIS LLP
  AND KIRKLAND & ELLIS INTERNATIONAL LLP FOR ALLOWANCE OF AN
 ADMINISTRATIVE CLAIM FOR COMPENSATION AND REIMBURSEMENT OF
 EXPENSES INCURRED FROM JANUARY 1, 2020 THROUGH JANUARY 31, 2020

             The undersigned hereby certifies that:

             1.     On February 14, 2020, Kirkland & Ellis LLP and Kirkland & Ellis International

LLP (collectively, “K&E”) counsel to the above-captioned debtors and debtors in possession

(the “Debtors”), filed the Fourth Monthly Fee Statement of Kirkland & Ellis LLP and Kirkland &

Ellis International LLP for Allowance of an Administrative Claim for Compensation and

Reimbursement of Expenses Incurred from January 1, 2020 through January 31, 2020 [Docket

No. 939] (the “Fee Statement”) with the United States Bankruptcy Court for the District of

Delaware (the “Court”).

             2.     Pursuant to the notice of the Fee Statement, objections to the relief requested in the

Fee Statement were to be filed and served no later than March 6, 2020, at 4:00 p.m. prevailing

Eastern Time.

             3.     The undersigned certifies that the Court’s docket has been reviewed in this case and


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
    (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
    (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
    address is: 3880 N. Mission Road, Los Angeles, California 90031.
            Case 19-12122-MFW          Doc 1036     Filed 03/09/20       Page 2 of 3




no answer, objection, or other responsive pleading to the Fee Statement appears thereon.

       4.     Pursuant to the Order (I) Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Retained Professionals and (II) Granting Related Relief entered

by this Court on October 28, 2019 [Docket No. 339], the Debtors are authorized to pay K&E

$2,055,214.00, which represents 80% of the fees ($2,569,017.50), and $10,570.84, which

represents 100% of the expenses requested in the Fee Statement, for the period from January 1,

2020 through and including January 31, 2020, upon the filing of this certificate of no objection

and without the need for entry of a Court order approving the Fee Statement.




                          [Remainder of page intentionally left blank]




                                               2
           Case 19-12122-MFW     Doc 1036    Filed 03/09/20    Page 3 of 3




Dated: March 9, 2020           /s/ Timothy P. Cairns
Wilmington, Delaware           Laura Davis Jones (DE Bar No. 2436)
                               James E. O’Neill (DE Bar No. 4042)
                               Timothy P. Cairns (DE Bar No. 4228)
                               PACHULSKI STANG ZIEHL & JONES LLP
                               919 North Market Street, 17th Floor
                               P.O. Box 8705
                               Wilmington, Delaware 19899-8705 (Courier 19801)
                               Telephone:     (302) 652-4100
                               Facsimile:     (302) 652-4400
                               Email:         ljones@pszjlaw.com
                                              joneill@pszjlaw.com
                                              tcairns@pszjlaw.com

                               -and-

                               Joshua A. Sussberg, P.C. (admitted pro hac vice)
                               Aparna Yenamandra (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Anup Sathy, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone: (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession




                                         3
